Name: Commission Regulation (EEC) No 3324/87 of 20 October 1987 fixing definitively the amount of the supplementary aid for dried fodder provisionally fixed between 1 November 1986 and 31 July 1987
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 11 . 87 Official Journal of the European Communities No L 316/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3324/87 ot 20 October 1987 fixing definitively the amount of the supplementary aid for dried fodder provisionally fixed between 1 November 1986 and 31 July 1987 THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas that aid should be fixed from 1 May 1987 taking into account the amount referred to in Article 4 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (4), as last amended by Regulation (EEC) No 2334/87 0 ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas Commission Regulation (EEC) No 1826/87 of 29 June 1987 on precautionary measures and the suspen ­ sion of advance fixing in certain sectors (*) extended the term of validity of the amount of the aid applicable on 30 June 1987 ; Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1960/87 (2), and in particular Article 5 (3) thereof, Whereas, by means of Regulation (EEC) No 1943/87 Q, the Commission fixed, for the 1987/88 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal ; whereas the Council fixed the prices applicable to cereals for the 1987/88 marketing year by means of Regulation (EEC) No 1901 /87 (8) and the monthly increases in those prices by means of Regu ­ lation (EEC) No 1903/87 (9); Whereas, in the absence for the 1987/88 marketing year of a guide price for dried fodder and the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 and of a threshold price and an intervention price for barley for the same marketing year, the amounts of the supplementary aid applicable between 1 November 1986 and 31 July 1987 for the months May 1987 to March 1988 were fixed on the basis of the prices and percentage for the 1986/87 marketing year ; Whereas, as a consequence of the prices and the method of calculating the aid fixed by the Council, certain amounts of the supplementary aid for dried fodder appli ­ cable between 1 November 1986 and 31 July 1987 should be altered and the other amounts of that aid confirmed ; Whereas, by means of Regulation (EEC) No 1961 /87 of 2 July 1987 fixing the guide price for dried fodder for the 1987/88 marketing year (3), the Council fixed the guide price and the percentage referred to in Article 5 of Regu ­ lation (EEC) No 1117/78 at the same levels as those used for the provisional fixing of the amount of the aid in question , except for the guide price in Spain ; Whereas the alterations to the amounts of the aid in ques ­ tion are applicable as from the date of entry into force of the Regulation fixing such amounts,Whereas Regulation (EEC) No 1960 /87 amended the method of calculating the aid for fodder dried otherwise than by dehydration for the 1987/88 marketing year ; (4) OJ No L 179, 1 . 7. 1978, p. 10 . 0 OJ No L 210, 1 . 8 . 1987, p. 63. H OJ No L 173, 30 . 6. 1987, p. 7. 0 OJ No L 185, 4. 7. 1987, p. 37. (8) OJ No L 182, 3 . 7. 1987, p. 42. 0 OJ No L 182, 3 . 7 . 1987, p. 45 . (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 184, 3 . 7 . 1987, p. 6 . (3) OJ No L 184, 3 . 7 . 1987, p. 7 . No L 316/2 Official Journal of the European Communities 6. 11 . 87 HAS ADOPTED THIS REGULATION : supplementary aid for dried fudder shall , as from the date of entry into force of each of the foregoing Regulations, be fixed at the amounts set . out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 The amounts of the aid provisionally fixed for dried fodder and set out in the Annexes to Commission Regu ­ lation (EEC) No 3341 /86(0, (EEQ No 3632/86(0, (EEC) No 4080/86 (3) (EEC) No 1222/87 (4), (EEC) No 1504/87 (0 and (EEC) No 2005/87 (0 fixing the amount of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (0 OJ No L 306, 1 . 11 . 1986, p. 52 . (0 OJ No L 336, 29 . 11 . 1986, p. 35 . (0 OJ No L 371 , 31 . 12 . 1986, p. 45 . (0 OJ No L 115, 1 . 5 . 1987, p. 52 . (0 OJ No L 141 , 30 . 5 . 1987, p. 15 . (0 OJ No L 188 , 8 . 7 . 1987 , p. 46 . 6. 11 . 87 Official Journal of the European Communities No L 316/3 ANNEX 1 . Additional aid applicable from 1 November 1986 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal OtherMember States Spain Portugal Other Member States Additional aid 62,924 87,044 89,394 31,462 43,522 44,697 Additional aid in case of advance fixing for the month of : (ECU/tonne) December 1986 January 1987 February 1987 March 1987 April 1987 May 1987 June 1987 July 1987 (') August 1987 (') September 1987 0 October 1987 0 63,031 65,389 65,224 65,224 65,609 70,521 70,859 0 0 0 0 87,154 89,574 89,404 89,404 89,799 90,315 90,661 0 0 0 0 89,501 91,859 91,694 91,694 92,079 92,581 92,919 0 0 0 0 31,516 32,695 32,612 32,612 32,805 27,521 27,859 0 0 0 0 43,577 44,787 44,702 44,702 44,900 47,315 47,661 0 0 0 0 44,751 45,930 45,847 45,847 46,040 49,581 49,919 0 0 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . 2 . Additional aid applicable from 1 December 1986 to dried fodder -l (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal OtherMember States Spain Portugal Other Member States Additional aid 62,218 86,319 88,688 31,109 43,160 44,344 Additional aid in case of advance fixing for the month of : (ECU/tonne) January 1987 February 1987 March 1987 April 1987 May 1987 June 1987 July 1987 (') August 1987 0 September 1987 (') October 1987 (') 62,327 62,255 62,255 65,022 69,920 69,920 0 0 0 0 86,431 86,357 86,357 89,197 89,697 89,697 0 0 0 0 88,797 88,725 88,725 91,492 91,980 91,980 0 0 0 0 31,164 31,128 31,128 32,511 26,920 26,920 0 0 0 0 43,216 43,179 43,179 44,599 46,697 46,697 0 0 0 0 44,399 44,363 44,363 45,746 48,980 48,980 0 0 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . No L 316/4 Official Journal of the European Communities 6. 11 . 87 3 . Additional aid applicable from 1 January 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal OtherMember States Spain Portugal Other Member States Additional aid 81,722 106,335 108,192 40,861 53,167 54,096 Additional aid in case of advance fixing for the month of : I I \ \ \ (ECU/tonne) February 1987 81,784 106,399 108,254 40,892 53,199 54,127 March 1987 81,963 106,582 108,433 40,981 53,291 54,216 April 1987 84,677 109,368 111,147 42,338 54,684 55,573 May 1987 89,476 109,767 111,536 46,476 66,767 68,536 June 1987 89,476 109,767 111,536 46,476 66,767 68,536 July 1987 88,750 109,022 110,810 45,750 66,022 67,810 August 1987 88,750 109,022 110,810 45,750 66,022 67,810 September 1987 87,929 108,179 109,989 44,929 65,179 66,989 October 1987 87,670 107,914 109,730 44,670 64,914 66,730 4. Aid applicable from 1 May 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal OtherMember States Spain Portugal Other Member States Aid 75,385 95,612 97,445 32,385 52,612 54,445 Aid in case of advance fixing for the month of : I I l l (ECU/tonne) June 1987 76,668 96,924 98,728 33,668 53,924 55,728 July 1987 75,370 95,596 97,430 32,370 52,596 55,430 August 1987 75,370 95,596 97,430 32,370 52,596 55,430 September 1987 75,006 95,224 97,066 32,006 52,224 54,066 October 1987 75,121 95,342 97,181 32,121 52,342 54,181 November 1987 74,404 94,609 96,464 31,404 51,609 53,464 December 1987 74,404 94,609 96,464 31,404 51,609 53,464 January 1988 (') 0 0 0 0 0 0 February 1988 (') 0 0 0 0 0 0 March 1988 (  ) 0 0 0 0 0 0 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 . b. 11 . 8 / Official Journal of the European Communities No L 316/5 5 . Aid applicable from 1 June 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal OtherMember States Spain Portugal Other Member States Aid 78,858 99,163 100,918 35,858 56,163 57,918 Aid in case of advance fixing for the month of : I \ \ (ECU/tonne) July 1987 77,381 97,653 99,441 34,381 54,653 56,441 August 1987 77,381 97,653 99,441 34,381 54,653 56,441 September 1987 76,662 96,918 98,722 33,662 53,918 55,722 October 1987 76,662 96,918 98,722 33,662 53,918 55,722 November 1987 76,088 96,331 98,148 33,088 53,331 55,148 December 1987 76,088 96,331 98,148 33,088 53,331 55,148 January 1988 75,729 95,964 97,789 32,729 52,964 54,789 February 1988 75,729 95,964 97,789 32,729 52,964 54,789 March 1988 75,729 95,964 97,789 32,729 52,964 54,789 b . Aid applicable from 1 July 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal OtherMember States Spain Portugal Other Member States Aid 78,858 99,163 100,918 35,858 56,163 57,918 No L 316/6 Official Journal of the European Communities 6. 11 . 87 7. Aid applicable from 8 July 1987 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal Other Member States Spain Portugal Other Member States Aid 76,662 96,918 98,722 33,662 53,918 55,722 Aid in case of advance fixing for the month of : (ECU/tonne) August 1987 76,456 96,707 98,516 33,456 53,707 55,516 September 1987 75,575 95,806 97,635 32,575 52,806 54,635 October 1987 74,785 94,998 96,845 31,785 51,998 53,845 November 1987 74,785 94,998 96,845 31,785 51,998 53,845 December 1987 74,785 94,998 96,845 31,785 51,998 53,845 January 1988 73,286 93,466 95,346 30,286 50,466 52346 February 1988 73,286 93,466 95,346 30,286 50,466 52346 March 1988 73,286 93,466 95,346 30,286 50,466 52346